Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) filed 08/01/2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 recites “a tensor comprising a plurality of columns, each column storing event data from a same time step, and where the columns are ordered chronologically by time step.” is unclear.
However, the scopes “each column storing event data from a same time step, and where the columns are ordered chronologically by time step.” are unclear, if each column in a tensor store the same time step, then the columns can’t be ordered 
For the reasons discussed above, claim 4 is/are rejected under 112(b) as being indefinite. Dependent claims 5, 6 and 7 Inherit this deficiency from claim(s) 4 and is/are rejected for the same reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (Pub. No. US 20180129959-hereinafter, Gustafson) in view of Ref snaes et al. (Pub. No. US 20180203959 – hereinafter, Refsnaes).
Regarding to claim 1, Guttafso teaches
 […]
mapping the event data from the plurality of streams into an input structure, on the basis of the schemas (Guttafso, [Par.0009, lines 3-13], “The system is configured to receive, from a predictive model authoring tool, a first set of context data based at least in part on one or more user interactions with the predictive model authoring tool during a modeling operation, process the context data to determine a first at least one element of an ontology related to the modeling operation and at least one value associated with the first at least one element of the ontology, store the at least one value in a database, wherein a database schema of the database is derived at least in part based on the ontology, receive a second set of context data from the predictive model authoring tool, determine a second at least one element of the ontology based on the second set of context data,”);
computing a prediction of event data of the stream of event data received directly at the digital twin by inputting the input structure to a machine learning component (Guttafso, [Par.0036, lines 1-4], “As used herein, the term "predictive model" refers to computer code that, when executed, receives a set of input data and applies statistical or machine learning modeling techniques to that set of input data to ;
such that the prediction may be used to facilitate one or more of configuration, management, control, maintenance, of a physical entity represented by the digital twin (Guttafso, [Par.0031, lines 4-12], “Asset management platforms (AMPs) such as the Predix.TM. platform offered by General Electric offer state-of-the-art cutting edge tools and cloud computing techniques that enable the incorporation of a manufacturer's asset knowledge with a set of development tools and best practices. Using such a system, a manufacturer of industrial assets can be uniquely situated to leverage its understanding of industrial assets themselves, models of such assets, and industrial operations or applications of such assets, to create new value for industrial customers through asset insights.” Examiner’s note, the whole process of the generating the input data by a machine learning technique to predict a behavior of industrial assets corresponding to the management process of the physical entity( industrial assets)  by the digital twin.).
However Guttafso does not teach a computer-implemented method performed by a digital twin at a computing device in a communications network, the method comprising: receiving a plurality of streams of event data observed from the environment, at least one of the streams of event data being from another digital twin in the communications network; accessing, for each received stream of event data, a schema, the schema being a concise representation of the stream of event data;
On the other hand, Refsaes teaches a computer-implemented method performed by a digital twin at a computing device in a communications network, the method comprising (Refsaes, [Par.0064, lines 2-10], “virtual model that mimics the behavior of the physical asset from a remote location. For example, virtual modeling has grown in the fields of energy (e.g., oil platforms, wind turbines, power plants, solar panels, etc.), healthcare (e.g., diagnostic equipment, treatment equipment, etc.), transportation (e.g., aircraft, locomotives, automobiles, etc.) as well as many others. The virtual model, or digital twin, refers to a computerized simulation model ofa ph.ysical asset such as a machine, equipment, group of machines/equipment, and the like.”):
receiving a plurality of streams of event data observed from the environment, at least one of the streams of event data being from another digital twin in the communications network (Refsaes, [Par.0033, lines 1-9], “In some embodiments, the method may further include attaching the virtual sensor to the virtual asset such as to a virtual component which corresponds to a physical component of the physical asset. For example, the method may include displaying the virtual model via a user interface, and detecting a command, via the user interface, for attaching the virtual sensor at a position of a component on the virtual model. The detecting, via the user interface, may also include detecting a selection of a type of data to be sensed by the virtual sensor from among a plurality of types of data such as velocity, inclination, acceleration, reactionary forces, and the like.” Examiner’s note, the plurality data ; 
accessing, for each received stream of event data, a schema, the schema being a concise representation of the stream of event data (Refsnaes, [Par.0022, lines 3-12], “Sensor measurements on the physical asset 110 can trigger a numerical solver process in the simulation model, updating the state of the virtual asset 120. Hence, the solver process may be as fast as, or faster than, the sensor measurement sampling of the physical sensors 115 to be capable of keeping track with the physical asset 110. Another aspect of the system 100 is the ability to predict structural responses of the physical asset 110 based on future events. For example, by estimating the development of a future load situation, different control decisions can be simulated in advance of the performed actions, evaluating consequences for both power production and structural loading.” Examiner’s note, by measuring and predict the structural response of the physical asset corresponding to the schema representing of the stream event data.);
Gustafson and Refsnaes are analogous in arts because they have the same field of endeavor of monitoring physical assets based on the virtual information of the digital twin. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Guttafso’s method, in view of Refsnaes by having an a system to receive the stream event data represented of the physical assets from a digital twin. The modification would have been obvious because one of the ordinary skills in art would be motivated to 
Regrading to claim 2, Guttafso teaches […] and wherein the method comprises any one or more of configuring, managing, controlling, maintaining the physical entities using the prediction (Guttafso, [Par.0031, lines 4-12], “Asset management platforms (AMPs) such as the Predix.TM. platform offered by General Electric offer state-of-the-art cutting edge tools and cloud computing techniques that enable the incorporation of a manufacturer's asset knowledge with a set of development tools and best practices. Using such a system, a manufacturer of industrial assets can be uniquely situated to leverage its understanding of industrial assets themselves, models of such assets, and industrial operations or applications of such assets, to create new value for industrial customers through asset insights.” Examiner’s note, the whole process of the generating the input data by a machine learning technique to predict a behavior of industrial assets corresponding to the management process of the physical entity (industrial assets)  by the digital twin. ).
However, Guttafso does not teach the method of claim 1 wherein each digital twin models a physical entity in the real world, where the physical entity is an apparatus or a process,
the method of claim 1 wherein each digital twin models a physical entity in the real world, where the physical entity is an apparatus or a process (Refsnaes, [Par.0002, lines 13-16], “The virtual model, or digital twin, refers to a computerized simulation model of a physical asset such as a machine, equipment, group of machines/equipment, and the like.”),
Gustafson and Refsnaes are analogous in arts because they have the same field of endeavor of monitoring physical assets based on the virtual information of the digital twin. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Guttafso’s method, in view of Refsnaes by having an a system to receive the stream event data represented of the physical assets from a digital twin. The modification would have been obvious because one of the ordinary skills in art would be motivated to monitoring a physical assets’ behavior from a remote location (Refsnaes, [Par.0002, lines 1-6], “The Internet of Things (IoT) provides an integrated network that brings together edge systems with a cloud environment where edge data can be monitored, analyzed, and used to control edge systems. An edge machine may communicate with a physical asset and the cloud platform may generate a simulation or virtual model that mimics the behavior of the physical asset from a remote location.”).
Regarding to claim 9, Guttfso teaches the method of claim 1 comprising any one or more of: adding to, editing, deleting from, the input structure prior to computing the prediction (Guttfso, [Par.0058, lines 14-18], “A user may also indicate other modeling operations related to management or editing of predictive models, such .
Regarding to claim 10 Guttafso teaches the method of claim 1 comprising observing event data of the streams of event data with at a time step corresponding to a time step of the prediction (Guttafso, [Par.0003, lines 4-8], “Predictive models can assist with determining the likelihood of particular outcomes based on sensor data received from the asset, past performance of the same or similar assets, predicted future performance of the same or similar assets, and the like.” Exainer’s note, based on the received input data, the system can predict the past or future performance of the similar assets.),
computing an error between the observed event data and the prediction (Guttafso, [Par.0012, lines 23-29], “The information related to the performance of the plurality of predictive models may include an error rate of each of the plurality of predictive models. The error rate may be calculated by determining a ratio between a rate of a predicted occurrence of an event predicted by the predictive model and a rate of an actual occurrence of the event as measured by at least one sensor.”)
and updating the machine learning component according to the error (Guttafso, [Par.0051, lines 7-13], “Upon execution, those predictive models 128 may begin ingesting data from one or more of the industrial assets 108, thereby enabling the predictive models 128 to automatically update based on the new data to improve its .
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guttafson et al. (Pub. No. US 20180129959-hereinafter, Gustafson) in view of Ref snaes et al. (Pub. No. US 20180203959 – hereinafter, Refsnaes) and further in view of Zimmerman et al. (Pub. No. US20190005200-hereinafter, Zimmerman).
Regarding to claim 11, Gufftafso and Refsneas do not teach the method of claim 1 wherein the machine learning component comprises a plurality of convolutional neural network layers and at least one fully connected layer.
On the other hand, Zimmerman teaches the method of claim 1 wherein the machine learning component comprises a plurality of convolutional neural network layers and at least one fully connected layer (Zimmerman, [Par.0089, lines 1-3], “Deep learning that utilizes a convolutional neural network (CNN) segments data using convolutional filters to locate and identify learned, observable features in the data.” And the figure 14, showing the convolutional neural network having plurality of fully connected layer.).
Gustafson, Refsnaes and Zimmerman are analogous in arts because they have the same field of endeavor of monitoring physical assets based on the virtual information from the digital twin. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Guttafso and Refsnaes’s method, in view of Zimmerman by having a the machine learning component comprises a plurality of convolutional neural network layers and at 
Regarding to claim 12, Gufftafso and Refsneas do not teach the method of claim 10 wherein updating the machine learning component according to the error comprises using either a full learning step or an incremental learning step according to criteria, and wherein the incremental learning step comprises reusing saved intermediate prediction results for time steps of the input structure except the most recent time step.
On the other hand, Zimmerman teaches the method of claim 10 wherein updating the machine learning component according to the error comprises using either a full learning step or an incremental learning step according to criteria (Zimmerman, [Par.0100], “Of connections 1430, 1450, and 1470 certain example connections 1432, 1452, 1472 may be given added weight while other example connections 1434, 1454, 1474 may be given less weight in the neural network 1400.  Input nodes 1422-1426 are activated through receipt of input data via inputs ,
and wherein the incremental learning step comprises reusing saved intermediate prediction results for time steps of the input structure except the most recent time step (Zimmerman, [Par.0089], “Deep learning that utilizes a convolutional neural network (CNN) segments data using convolutional filters to locate and identify learned, observable features in the data. Each filter or layer of the CNN architecture transforms the input data to increase the selectivity and invariance of the data. This abstraction of the data allows the machine to focus on the features in the data it is attempting to classify and ignore irrelevant background information.” Furthermore, see [Par.0038, lines 1-9], “Using the digital twin 130, however, allows a person and/or system to view and evaluate a visualization of a situation (e.g., a patient 110 and associated patient prob­lem, etc.) without translating to data and back. With the digital twin 130 in common perspective with the actual patient 110, physical and virtual information can be viewed together, dynamically and in real time ( or substantially real time accounting for data processing, transmission, and/or storage delay).”   Examiner’s .
Gustafson, Refsnaes and Zimmerman are analogous in arts because they have the same field of endeavor of monitoring physical assets based on the virtual information from the digital twin. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Guttafso and Refsnaes’s method, in view of Zimmerman by having a the machine learning component comprises a plurality of convolutional neural network layers and at least one fully connected layer. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve an accuracy of data classification by using a machine learning method (Zimmerman, [Par.0088], “Deep learning in a neural network environment includes numerous interconnected nodes referred to as neurons. Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters. A neural network behaves in a certain manner based on its own parameters. Learning refines the machine parameters, and, by extension, the 
Regarding to claim 13, Gufftafso and Refsneas do not teach the method of claim 12 wherein the saved intermediate prediction results comprise feature maps output from hidden layers of a neural network in the machine learning component.
On the other hand, Zimmerman teaches the method of claim 12 wherein the saved intermediate prediction results comprise feature maps output from hidden layers of a neural network in the machine learning component (Zimmerman, [Par.0100], “Of connections 1430, 1450, and 1470 certain example connections 1432, 1452, 1472 may be given added weight while other example connections 1434, 1454, 1474 may be given less weight in the neural network 1400. Input nodes 1422-1426 are activated through receipt of input data via inputs 1412-1416, for example. Nodes 1442-1448 and 1462-1468 of hidden layers 1440 and 1460 are activated through the forward flow of data through the network 1400 via the connections 1430 and 1450, respectively. Node 1482 of the output layer 1480 is activated after data processed in hidden layers 1440 and 1460 is sent via connections 1470. When the output node 1482 of the output layer 1480 is activated, the node 1482 outputs an appropriate value based on processing accomplished in hidden layers 1440 and 1460 of the neural network 1400.” Examiner’s note, the output result of intermedia layer including the weight, wherein the weight is considered as the feature map.).

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Guttafso and Refsnaes’s method, in view of Zimmerman by having a the machine learning component comprises a plurality of convolutional neural network layers and at least one fully connected layer. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve an accuracy of data classification by using a machine learning method (Zimmerman, [Par.0088], “Deep learning in a neural network environment includes numerous interconnected nodes referred to as neurons. Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters. A neural network behaves in a certain manner based on its own parameters. Learning refines the machine parameters, and, by extension, the connections between neurons in the network, such that the neural network behaves in a desired manner.”).
Regarding to claim 14, Gufftafso and Refsneas do not teach the method of claim 10 comprising, if the observed event data meets criteria, saving the observed event data as historic event data, and at a later time, replacing the current observed event data by the historic observed event data prior to computing the prediction.
the method of claim 10 comprising, if the observed event data meets criteria, saving the observed event data as historic event data, and at a later time, replacing the current observed event data by the historic observed event data prior to computing the prediction (Zimmerman, [Par.0003,lines 4-8], “Predictive models can assist with determining the likelihood of particular outcomes based on sensor data received from the asset, past performance of the same or similar assets, predicted future performance of the same or similar assets, and the like.” Examiner’s note, ability to predict the future performance of the same or similar asset based on the sensor data received from current time, past time, therefore, the result of the prediction have to be saved somewhere in order to predict the future performance).
Regarding to claim 15, Gufftafso and Refsneas do not teach the method of claim 14 wherein the criteria comprise conditions about data received from a signal comprising one or more of: user input, a digital twin output, a sensor signal, a signal from another computing system.
On the other hand, Zimmerman teaches the method of claim 14 wherein the criteria comprise conditions about data received from a signal comprising one or more of: user input, a digital twin output, a sensor signal, a signal from another computing system. (Zimmerman, [Par.0012, lines 25—29], “The error rate may be calculated by determining a ratio between a rate of a predicted occurrence of an event predicted by the predictive model and a rate of an actual occurrence of the event as measured by at least one sensor.” Therefore, the input signal is received by sensor.)

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Guttafso and Refsnaes’s method, in view of Zimmerman by having a the machine learning component comprises a plurality of convolutional neural network layers and at least one fully connected layer. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve an accuracy of data classification by using a machine learning method (Zimmerman, [Par.0088], “Deep learning in a neural network environment includes numerous interconnected nodes referred to as neurons. Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters. A neural network behaves in a certain manner based on its own parameters. Learning refines the machine parameters, and, by extension, the connections between neurons in the network, such that the neural network behaves in a desired manner.”).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guttafson et al. (Pub. No. US 20180129959-hereinafter, Guttafson) in view of Ref snaes et al. (Pub. No. US 20180203959 – hereinafter, Refsnaes) and further in view of Brebner et al. (Pub. No. US20200285977- hereinafter, Brebner).
Regarding to claim 16, Guttafso and Refsnaes do not teach the method of claim 1 wherein the digital twin is a parent digital twin and at least one of the other digital twins is a child digital twin.
On the other hand, Brebner teaches the method of claim 1 wherein the digital twin is a parent digital twin and at least one of the other digital twins is a child digital twin (Brebner, [Par.0064,l lines 4-12], “The processors cause the application system to: receive first digital twin data from a first digital twin data source, the first digital twin data pertaining to a first aspect of an environment to be represented by a digital twin; receive second digital twin data from a second digital twin data source, the second digital twin data pertaining to a second aspect of the environment; and generate the digital twin representing the environment based on the first digital twin data and the second digital twin data.” Examiner’s note, the digital twin representing the environment is considered as the parent digital twin, and the first and second digital twins are considered as the child digital twins.).
Gustafson, Refsnaes and Brebner are analogous in arts because they have the same field of endeavor of monitoring physical assets based on the virtual information from the digital twin. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Guttafso and Refsnaes’s method, in view of Brebner by having plurality of the digital twins. The modification would have been obvious because one of the ordinary skills in art would be motivated to predict the physical asset status more effectively, (Brebner, [Abstract], “According to some embodiments of the present disclosure, the disclosure 
Regarding to claim 17, Guttafso and Refsnaes do not teach the method of claim 16 comprising receiving, at the parent digital twin, predictions and deltas of feature maps from the child digital twin, wherein the parent digital twin stores a prediction schema, which is a concise representation of the predictions received from the child digital twins.
On the other hand, Brebner teaches the method of claim 16 comprising receiving, at the parent digital twin, predictions and deltas of feature maps from the child digital twin, (Brebner, Par.0446, lines 16-22], “In embodiments, the data transformation module 246 may utilize mapping functions that map schemas of a first format to a second format. In embodiments, the data transformation module 246 may employ format readers to determine a format of the incoming data and then a mapping function that converts the incoming data to the desired output format.”  Examiner’s note,  the input data received from the first and second digital twins (child digital twins), wherein generating the parent digital (environment digital twins) based on the combination of first and second digital twins. Therefore, the format of data of the parent digital twin come from the child digital.).
 wherein the parent digital twin stores a prediction schema, which is a concise representation of the predictions received from the child digital twins (Brebner, [Par.0446, lines 20-37], “For example, one or more format readers may  .
Gustafson, Refsnaes and Brebner are analogous in arts because they have the same field of endeavor of monitoring physical assets based on the virtual information from the digital twin. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Guttafso and Refsnaes’s method, in view of Brebner by having plurality of the digital twins. The modification would have been obvious because one of the ordinary skills in art would be motivated to predict the physical asset status more effectively, (Brebner, [Abstract], “According to some embodiments of the present disclosure, the disclosure relates to an application system and server kit that create and serve digital twin-enabled applications. This disclosure also relates to a hub-and-spoke classification system. This disclosure also relates to a location-based services framework that leverages a generative content process to improve location prediction.”).
Regarding to claim 18, Guttafso and Refsnaes do not teach the method of claim 17 comprising updating a copy of the feature maps stored at the parent digital twin, using the received deltas of feature maps.
On the other hand, Brebner teaches the method of claim 17 comprising updating a copy of the feature maps stored at the parent digital twin (Brebner, [Par.0421] In some of these embodiments, the configuration management system 224 may determine a difference (or " delta") between the parsed configuration parameters and the default configuration parameters, and may update the server scene tree to respect the delta.”)
using the received deltas of feature maps (Brebner, [0138],” avatar features, gestural interface features, realistic, animated behavior of objects (such as following rules of physics and geometry within 2D and 3D environments), AR and VR features, map-based features, and many others. Mapped based on the feature.”) .
Gustafson, Refsnaes and Brebner are analogous in arts because they have the same field of endeavor of monitoring physical assets based on the virtual information from the digital twin. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Guttafso and Refsnaes’s method, in view of Brebner by having plurality of the digital twins. The modification would have been obvious because one of the ordinary skills in art would be motivated to predict the physical asset status more effectively, (Brebner, [Abstract], “According to some embodiments of the present disclosure, the disclosure relates to an application system and server kit that create and serve digital twin-enabled 
Regarding to claim 19, Guttafso and Refsnaes do not teach a computing device in a communications network, the computing device comprising a digital twin configured to: receive at least one stream of event data observed from the environment; compute at least one schema from the stream of event data, the schema being a concise representation of the stream of event data; participate in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin; compute comparisons of the sent and received information; aggregate the digital twin and the other digital twin, or establish a relationship between the digital twin and the other digital twin on the basis of the comparison.
On the other hand, Brebner teaches a computing device in a communications network, the computing device comprising a digital twin configured to: receive at least one stream of event data observed from the environment (Brebner, [Par.0064, lines 3-13], “the system includes an application system executed by a first set of processors. The processors cause the application system to: receive first digital twin data from a first digital twin data source, the first digital twin data pertaining to a first aspect of an environment to be repre­sented by a digital twin; receive second digital twin data from a second digital twin data source, the second digital twin data pertaining ; 
compute at least one schema from the stream of event data, the schema being a concise representation of the stream of event data; participate in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin; compute comparisons of the sent and received information (Brebner, [Par.0447, lines 3-17], “For example, an example workflow may include a workflow node relating to determining a format of an incoming response and one or more other workflow nodes that define the manner by which the incoming response is to be transformed given the format of the incoming response, where each of the other workflow nodes corresponds to a different type of format of the incoming response. In embodiments, one or more behaviors and/or properties of the data transformation module 246 may be configured by an administrator using configuration statements that include configuration parameters relating to: the format( s) of incom­ing messages, the fields in the schema of the message, respective transformations of those fields, the remapping of the schema to the new format, the re-encoding in the new format, and the like.”  Examiner’s note, the module 246 perform the comparison of the incoming data and the received data format in order to map schema of a first format to a second format.); 
aggregate the digital twin and the other digital twin, or establish a relationship between the digital twin and the other digital twin on the basis of the comparison (Brebner, [par.0541, lines 9-12], “The generative content system 1100 may then train the one or more models based on the combination of the collected data and the generated data” examiner’s note, as explained in [par.00064, lines 3-13], generating the digital twin representing the environment based on the first digital twin data and the second digital twin data. Therefore, Brebner further disclosed the aggregating the digital twin and other digital twin.).
Gustafson, Refsnaes and Brebner are analogous in arts because they have the same field of endeavor of monitoring physical assets based on the virtual information from the digital twin. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Guttafso and Refsnaes’s method, in view of Brebner by having plurality of the digital twins. The modification would have been obvious because one of the ordinary skills in art would be motivated to predict the physical asset status more effectively, (Brebner, [Abstract], “According to some embodiments of the present disclosure, the disclosure relates to an application system and server kit that create and serve digital twin-enabled applications. This disclosure also relates to a hub-and-spoke classification system. This disclosure also relates to a location-based services framework that leverages a generative content process to improve location prediction.”).
Regarding to claim 20, is being rejected as the same reason of the claim 20. 

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guttafson et al. (Pub. No. US 20180129959-hereinafter, Guttafson) in view of Ref snaes .
Regarding to claim 4, Guttafso and Refsnaes do not teach the method of claim 1 where the machine learning component input structure is a tensor comprising a plurality of columns, each column storing event data from a same time step, and where the columns are ordered chronologically by time step.
On the other hand, Asher teaches the method of claim 1 where the machine learning component input structure is a tensor comprising a plurality of columns, each column storing event data from a same time step, and where the columns are ordered chronologically by time step (Asher, [Fig.5, Par.0076, lines 5-12], “Upon ingesting the core data, the data reconciliation framework may establish a data structure or table for each aircraft tail number identified within the core data, and begin attaching engines to those aircraft at particular times. The system model associated with the engine data may further include asset and system context data for applying those engines to particular aircraft at particular times, such as by identifying time intervals when data exists showing that engine in flight on that aircraft.” Examiner’s note, as it can be seen at fig.5, the input structure table having plurality of column, wherein the column store the event data at the particular time.).
Gustafson, Refsnaes and Asher are analogous in arts because they have the same field of endeavor of monitoring physical assets based on the virtual information from the digital twin. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified 
Regarding to claim 5, Gustafson and Refsnaes do not teach the method of claim 4 where each column stores event data from each event stream relating to the same time step.
On the other hand, Asher teaches the method of claim 4 where each column stores event data from each event stream relating to the same time step (Asher, [Fig.5, Par.0076, lines 5-12], “Upon ingesting the core data, the data reconciliation framework may establish a data structure or table for each aircraft tail number identified within the core data, and begin attaching engines to those aircraft at particular times. The system model associated with the engine data may further include asset and system context data for applying those engines to particular aircraft at particular times, such as by identifying time intervals when data exists showing that engine in flight on .
Gustafson, Refsnaes and Asher are analogous in arts because they have the same field of endeavor of monitoring physical assets based on the virtual information from the digital twin. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Guttafso and Refsnaes’s method, in view of Asher by having the machine learning component input structure is a tensor comprising a plurality of columns. The modification would have been obvious because one of the ordinary skills in art would be motivated to predict the physical asset status more effectively, (Asher, [Par.0005], “Recognizing these and other problems with the implementation of frameworks for authoring and utilizing predictive models, the inventors have developed the methods and systems for reviewing, reconciling, reconstructing, estimating, and imputing data from received data records. It would therefore be desirable to provide a framework for authoring and/or executing predictive models that provides the capability to detect cases where data records are incom­plete or inconsistent and estimate or impute data to correct the missing or inconsistent data.”).
Regarding to claim 6, Gustafson and Refsnaes do not teach the method of claim 4 wherein each row of the tensor stores event data in a concise form specified by the schemas.
On the other hand, Asher teaches the method of claim 4 wherein each row of the tensor stores event data in a concise form specified by the schemas (Asher, .
Gustafson, Refsnaes and Asher are analogous in arts because they have the same field of endeavor of monitoring physical assets based on the virtual information from the digital twin. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Guttafso and Refsnaes’s method, in view of Asher by having the machine learning component input structure is a tensor comprising a plurality of columns and rows. The modification would have been obvious because one of the ordinary skills in art would be motivated to predict the physical asset status more effectively, (Asher, [Par.0005], “Recognizing these and other problems with the implementation of frameworks for authoring and utilizing predictive models, the inventors have developed the methods and systems for reviewing, reconciling, reconstructing, estimating, and imputing data from received data records. It would therefore be desirable to provide a framework for authoring and/or executing predictive models that provides the capability to detect .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guttafson et al. (Pub. No. US 20180129959-hereinafter, Guttafson) in view of Refsnaes et al. (Pub. No. US 20180203959 – hereinafter, Refsnaes) further in view of Asher et al. (Pub. No. US 20180189332- hereinafter, Asher) and further in view of ITO et al. (Pub. No. US20170091613- hereinafter, ITO).
Regarding to claim 7 Guttafso, Refseas and Asher do not teach the method of claim 4 wherein the values in the tensor are normalized according to ranges of range structural types of the schemas.
On the other hand, ITO teaches the method of claim 4 wherein the values in the tensor are normalized according to ranges of range structural types of the schemas (ITO, [Par.0040, lines 8-12], “The element values (such as pixel values) in the tensor data may be normalized to the range of [0, 1]. Furthermore, although it is assumed herein in the embodiment that the rank of the tensor data is three, but the rank may be one, two, four, or higher, without limitation to three.”).
Gustafson, Refsnaes, Asher and ITO are analogous in arts because they have the same field of endeavor of monitoring physical assets based on the virtual information from the digital twin. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Guttafso, Refsnaes and Asher’s method, in view of ITO by having the values in the tensor are normalized according to ranges of range structural types of the schemas. .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guttafson et al. (Pub. No. US 20180129959-hereinafter, Guttafson) in view of Refsnaes et al. (Pub. No. US 20180203959 – hereinafter, Refsnaes) further in view of Lee et al. (Pub. No. US 20140207820- hereinafter, Lee). 
Regarding to claim 8, Guttafso and Refseas do not teach the method of claim 1 wherein the mapping comprises a reduction function which aggregates event data within a time step.
On the other hand, Lee teaches the method of claim 1 wherein the mapping comprises a reduction function which aggregates event data within a time step (Lee, [Par.0097], “A Reduce function is used to combine LE sets, the event times of which are converted into sequence numbers, in parallel, and then a sequence is generated at step S406.”).
Gustafson, Refsnaes and Lee are analogous in arts because they have the same field of endeavor of monitoring physical assets based on the virtual information from the digital twin. 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guttafson et al. (Pub. No. US 20180129959-hereinafter, Guttafson) in view of Refsnaes et al. (Pub. No. US 20180203959 – hereinafter, Refsnaes) further in view of Zeis et al. (Patent. No. US 8074043- hereinafter, Zeis). 
Regarding to claim 3, Guttafso and Refsnaes do not teach the method of claim 1 wherein receiving the streams of event data comprises receiving the event data in a de-duplicated form by receiving, for individual ones of the streams, deltas which are differences between already received event data of the stream and more recent event data of the stream.
On the other hand, Zeis teaches the method of claim 1 wherein receiving the streams of event data comprises receiving the event data in a de-duplicated form by receiving, for individual ones of the streams, deltas which are differences between already received event data of the stream and more recent event data of the stream (Zeis, [Column 1, lines 27-38], “Thus, in a backup scenario, if a piece of information is stored in multiple locations within an enterprise, that piece of information will only be stored one time in a de-duplicated backup storage area. Or if the piece of information does not change between a first backup and a second backup, then that piece of information will not be stored during the second backup as long as that piece of information continues to be stored in the de-duplicated backup storage area. Data deduplication can also be employed outside of the backup context thereby reducing the amount of active storage occupied by duplicated files.”).
Gustafson, Refsnaes and Zeis are analogous in arts because they have the same field of endeavor of monitoring physical assets based on the virtual information from the digital twin. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Guttafso, Refsnaes’s method, in view of Zeis by de-duplicating the received data. The modification would have been obvious because one of the ordinary skills in art would be motivated an accuracy of the data classification by de-duplicating a received data (Zeis, [abstract], “Detection and proper deduplication of a re-started data stream in a segmentation analysis-based deduplication system are provided by retaining information about a previous data stream and using that information when performing segmen­tation of the re-started data stream. Information such as a segment size associated with a last data object received in the previous data stream and a record of how much data was present in the last segment associated with the previous data stream is retained. The retained segment size information is used to set a first data 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 272-5747. The examiner can normally be reached on 7:30 - 5:00 M_TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

/E.T./
Examiner, Art Unit 2126


/BABOUCARR FAAL/Primary Examiner, Art Unit 2184